The following opinion was filed September 9, 1947:
The appellant moves for a rehearing on several grounds, one of which we consider well taken.  The court below denied appellant recovery. We directed recovery off $75 but directed that it be without *Page 592 
costs.  We consider that we erred in denying costs.  No occasion for reargument or further briefs seems required.  The portion of the mandate denying costs to the appellant is vacated and there is substituted therefor the following:  "The appellant will recover costs of the appeal" and $25 costs on the motion for rehearing.